Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 101
2.	Regarding the rejection of claims under 35 U.S.C. 101, the rejection is withdrawn due to applicant’s amendments of the claims.  Although the claims include abstract ideas, the claims also include selecting a final candidate placement that has a minimum cost function from among the plurality of locally optimal placements which is considered not monopolizing the exception as it is applied to a specific field of designing a sparse array radar for an autonomous driving vehicle. When considered as a whole, the invention amounts to significantly more than an abstract idea.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art Moon et al. (Patent No. US 9,912,055) discloses a method and apparatus for improving a performance of an antenna array by modifying a reconfiguration algorithm to take into account an influence of an undesired event occurring at any of the elements of the antenna array on the remaining portion of the antenna array. A reconfiguration algorithm that include cost function. The cost function quantifies the “cost” associated with changing the configuration of array of elements. The reconfiguration algorithm seek to reduce cost function to within selected 
Claim 10 is allowed because the closest prior art Moon et al. (Patent No. US 9,912,055) discloses a method and apparatus for improving a performance of an antenna array by modifying a reconfiguration algorithm to take into account an influence of an undesired event occurring at any of the elements of the antenna array on the remaining portion of the antenna array. A reconfiguration algorithm that include cost function. The cost function quantifies the “cost” associated with changing the configuration of array of elements. The reconfiguration algorithm seek to reduce cost function to within selected tolerances, but fails to anticipate or render obvious a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations for designing a sparse array radar for an autonomous 
Claim 19 is allowed because the closest prior art Moon et al. (Patent No. US 9,912,055) discloses a method and apparatus for improving a performance of an antenna array by modifying a reconfiguration algorithm to take into account an influence of an undesired event occurring at any of the elements of the antenna array on the remaining portion of the antenna array. A reconfiguration algorithm that include cost function. The cost function quantifies the “cost” associated with changing the configuration of array of elements. The reconfiguration algorithm seek to reduce cost function to within selected tolerances, but fails to anticipate or render obvious a data processing system, comprising: a processor; a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations for designing a sparse radar array for an autonomous driving vehicle (ADV), the operations comprising: generating, from each of the plurality of random seed placements, a plurality of candidate 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857